TRANSFER ORDER
Sarah S. Vance, Chair
Before the Panel: * Plaintiffs in an action in the Central District of California (Abad) move under 28 U.S.C. § 1407 to centralize pretrial proceedings in the Central District of California. These cases concern the sale and marketing of Chinese-manufactured laminate flooring sold by defendant Lumber Liquidators. Despite being marketed as sufficiently durable for residential use, plaintiffs allege that their laminate flooring scratches too easily and fails to meet the advertised industry stan*1345dard. Plaintiffs’ motion includes the sixteen actions listed on Schedule A and pending, following transfer of thirteen actions pending in the Central District of California during the briefing of the motion for centralization, in sixteen different districts. Since plaintiffs filed this motion, the parties have notified the Panel of fifteen additional potentially related actions pending in fourteen districts.1
Defendant Lumber Liquidators, Inc., supports centralization but suggests the Eastern District of Virginia as 'the transferee district. Lumber Liquidators also states that lead counsel in MDL No. 26272 “have no opposition to these ‘durability’ cases being transferred to the Eastern District of Virginia.”
After considering the argument of counsel, we find that the actions in this litigation involve common questions of fact, and that centralization in the Eastern District of Virginia will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All actions involve common factual questions regarding the durability of Chinese-manufactured laminate flooring sold by Lumber Liquidators under the “Dream Home” label, particularly the issue of whether the laminates comply with the allegedly warranted industry standard for use in residential settings. Plaintiffs allege that the products improperly scratch, fade, exhibit edge curling, buckle, delaminate, chip, cup, peel, warp, bow and/or bubble. Centralization will eliminate duplicative discovery, avoid inconsistent pretrial rulings (including on issues of class certification and Daubert motion practice), and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Eastern District of Virginia is an appropriate transferee district for this litigation. Lumber Liquidators is based in this district in Toano, Virginia, and relevant documents and witnesses likely will be found there. We are confident that Judge Anthony J. Trenga, who presides over MDL No. 2627, which involves allegedly inappropriate emissions of formaldehyde from the same laminate flooring and some of the same plaintiffs as here, will steer this litigation on a prudent course.
IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the Eastern District of Virginia and, with the consent of that court, assigned to the Honorable Anthony J. Tren-ga for coordinated or consolidated pretrial proceedings.
SCHEDULE A
MDL No. 2743 — IN RE: LUMBER LIQUIDATORS CHINESE-MANUFACTURED FLOORING DURABILITY MARKETING AND SALES PRACTICES LITIGATION
Central District of California
ABAD, ET AL. v. LUMBER LIQUIDATORS, INC., C.A. No. 2:15-3795
Middle District of Florida
GREEN v. LUMBER LIQUIDATORS, INC., C.A. No. 8:16-2142
Northern District of Georgia
WEBSTER v. LUMBER LIQUIDATORS, INC., C.A. No. 4:16-260
*1346Western District of Kentucky
HENSLEY v. LUMBER LIQUIDATORS, INC., C.A. No. 3:16-534
Western District of Louisiana
GOODLING v. LUMBER LIQUIDATORS, INC., C.A. No. 3:16-1201
District of Massachusetts
KUNICKI v. LUMBER LIQUIDATORS, INC., C.A. No. 4:16-11705
Eastern District of Missouri
DUNKIN v. LUMBER LIQUIDATORS, INC., C.A. No. 4:16-1347
Southern District of Mississippi
BOLIN v. LUMBER LIQUIDATORS, INC., C.A. No. 3:16-00590
District of Nevada
RYAN v. LUMBER LIQUIDATORS, INC., C.A. No. 2:16-1978
District of New Jersey
MANZO v. LUMBER LIQUIDATORS, INC., C.A. No. 2:16-5112
Eastern District of New York
HOTALING, ET AL. v. LUMBER LIQUIDATORS, INC., C.A. No. 2:16-4646
Western District of North Carolina
BENNETT v. LUMBER LIQUIDATORS, INC., C.A. No. 1:16-281
Northern District of Ohio
LEONARD, ET AL. v. LUMBER LIQUIDATORS, INC., C.A. No. 1:16-2091
Eastern District of Oklahoma
STRONG v. LUMBER LIQUIDATORS, INC., C.A. No. 6:16-357
Western District of Pennsylvania
MCPHERSON v. LUMBER LIQUIDATORS, INC., C.A. No. 2:16-1263
Southern District of West Virginia
JACKSON v. LUMBER LIQUIDATORS, INC., C.A. No. 2:16-07947

 One or more Panel members who could be members of the putative classes in this litigation have renounced their participation in these classes and have participated in this decision.


. These actions, and any other related actions, are potential tag-along actions. See Panel Rules 1.1(h), 7.1 and 7.2.


. In re: Lumber Liquidators Chinese-Manufactured Flooring Products Marketing, Sales Practices and Products Liability Litigation, 109 F.Supp.3d 1382 (J.P.M.L.2015).